Citation Nr: 0534094	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision that denied service 
connection for left ear hearing loss.  The veteran timely 
appealed.

In November 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that, in June 2003, the RO denied service 
connection for tinnitus.  In November 2005, the veteran's 
representative again raised the issue of entitlement to 
service connection for tinnitus.  As that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on  part, is required.


REMAND

The veteran contends that his left ear hearing loss is the 
result of constant exposure to loud gun noise without ear 
protection during military service, and that service 
connection is warranted.  The veteran described the firing of 
50-caliber machine guns extremely near his head.  The veteran 
stood on a platform on the left-side of the machine gun, 
firing shots in one second sequences with his right hand.  
The end of the barrel was approximately three feet from his 
head.

The National Personnel Records Center informed VA that, other 
than for the veteran's induction and separation examinations 
and some dental records, the veteran's service medical 
records may have been destroyed in a fire at that facility.  
Both at the time of the veteran's induction examination in 
1943 and at separation at 1946, the veteran's left ear 
hearing was 15/15, bilaterally, for whispered or spoken 
voice.  Service personnel records indicate that the veteran's 
military occupational specialty (MOS) was as a truck driver.

The post-service medical records include a January 2003 
diagnosis of bilateral sensorineural hearing loss with poor 
word recognition, and indicate that the veteran currently 
experienced a left ear hearing loss disability (as defined by 
38 C.F.R. § 3.385).  The veteran also indicated that he 
experienced work-related noise exposure as a carpenter.  
Service connection has been granted for right ear hearing 
loss. 

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Specifically, there is no medical opinion that addresses the 
etiology of the veteran's left ear hearing loss.  Hence, the 
RO should arrange for the veteran to undergo a VA ear, nose, 
and throat examination to definitively establish whether 
there is a medical relationship between any current left ear 
hearing loss disability and service, to include the claimed 
in-service noise exposure to 50-caliber machine guns, as 
reported by the veteran.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The action identified herein is consistent with the duties to 
notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve VA of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO or AMC should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO or AMC should arrange for the 
veteran to undergo a VA ear, nose and 
throat examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometric 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should elicit a detailed 
history of acoustic trauma in and after 
service, and give a reasoned opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any left ear hearing 
loss disability is the result of injury 
or disease incurred in or aggravated by 
the veteran's service, to include claimed 
noise exposure to 50-caliber machine 
guns, as reported by the veteran.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report to the 
scheduled examination, the RO or AMC must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  To help avoid future remand, the RO 
or AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO or AMC should readjudicate the claim 
on appeal for service connection for left 
ear hearing loss, in light of all 
pertinent evidence and legal authority.

If any benefit sought on appeal remains 
denied, the RO or AMC must furnish to the 
veteran and his representative an 
appropriate SSOC, to include clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

